1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA
9
10
       SCOTT SCHUTZA,                               Case: 3:19‐CV‐02145‐LAB‐MDD
11
                   Plaintiff,
12                                                  ORDER OF DISMISSAL
             v.
13
       MISSION GORGE DEVELOPMENT CO., a
14     California Corporation;
       THE LIBRARY TAVERN, a California
15     Corporation; and Does 1‐10,
16                 Defendants.
17
              The joint motion to dismiss (Docket no. 17) is GRANTED and this action is
18
     dismissed with prejudice. The parties shall each bear their own attorneys’ fees and
19
20
     costs. The Court does not retain jurisdiction to interpret or enforce any settlement

21   agreement between the parties.

22
23   Dated: March 13, 2020
                                   Hon. Larry A. Burns
24                                 Chief United States District Judge
25
26
27
28




                                                1

     Order                         Case: 3:19-CV-02145-LAB-MDD
